NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                      2009-3174


                                JEFFREY P. DISHART,

                                                           Petitioner,

                                           v.

                     DEPARTMENT OF HOMELAND SECURITY,

                                                           Respondent.


       Nicholas Woodfield, The Employment Law Group, P.C., of Washington, DC,
argued for petitioner. With him on the brief was R. Scott Oswald.

       Meredyth Cohen Havasy, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for respondent.
On the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
Todd M. Hughes, Deputy Director, and Sameer P. Yerawadekar, Trial Attorney. Of
counsel on the brief was Michael N. Spargo, Associate Legal Advisor, Immigration and
Customs Enforcement, United States Department of Homeland Security, of Williston,
Vermont.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                    2009-3174



                              JEFFREY P. DISHART,

                                                     Petitioner,

                                         v.

                    DEPARTMENT OF HOMELAND SECURITY,

                                                     Respondent.


                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DC4324080362-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, BRYSON, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED : December 23, 2009                 /s/ Jan Horbaly
                                         Jan Horbaly, Clerk